DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Claims 1, 8, 13 and 16-20 are pending and under examination.

The Declaration under 37 CFR 1.132 by Dr Melief has been considered and  discussed below.

35 USC § 101 rejections maintained 
The rejections of claims 1, 8, 13 and16-20 as not being directed to patent eligible subject matter under 35 USC § 101 are maintained. 
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas, 
“identifying cancer-specific nucleic acids”, predicting epitopes of the two or more different peptide sequences that form a complex with one or more proteins encoded by one or more HLA alleles of the same subject by a validated HLA-peptide-binding
prediction algorithm, wherein predicting comprises predicting binding affinities of the epitopes to the one or more proteins encoded by the one or more HLA alleles of the same subject”, selecting a plurality of epitopes predicted in (d) that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150nM according to the validated HLA-peptide-binding prediction algorithm” and “comparing the first plurality of nucleic acid sequences from cancer cells of a subject to the second plurality of nucleic acid sequences from non-cancer cells of the same subject.

STEP 2A(l)
Applicant argues that claim 1 is not directed to a judicial exception under revised Step 2A, prong 1. Applicant argues that claim 1, as a whole, is not directed to an abstract ideas because the steps (a)-(e) of claim 1 cannot be practically performed in the human mind, or conducted purely mentally. Applicant argues that such steps of generating, sequencing, identifying, predicting, and selecting as recited in claim 1 would not fall within the "mental processes" grouping of abstract idea set forth in the 2019 PEG 2019 PEG Section 1, 84 Fed. Reg. at 52.
Applicant argument has been considered but is not persuasive. The selecting step could be done by merely reviewing the data mentally and mentally selecting the plurality of epitopes.  Furthermore, the steps of predicting and identifying encompasses mathematical equations or graphs which could be used to identify, predict and select. However, these limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  The Court in Diamond v Diehr (450 U. S. 175, 185 (1981)) pointed out that the basic mathematical equation, like a law of nature, was not patentable. The process in Parker v. Flook, (437 U. S. 584, 585–587 (1978)), (held not patentable) provided a method for adjusting “alarm limits” in the catalytic conversion of hydrocarbons. The claimed process amounted to an improved system for updating those alarm limits through the steps of: (1) measuring the current level of the variable, e.g., the temperature; (2) using an apparently novel mathematical algorithm to calculate the current alarm limits; and (3) adjusting the system to reflect the new alarm-limit values. 437 U. S., at 585–587. The Court, as in Diehr, pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law' s objectives had significance—they transformed the process into an inventive application of the formula.  But it characterized the claimed process as doing nothing other than “provid[ing] a[n unpatentable] formula for computing an updated alarm limit.” Flook, supra, at 586. 
The Court in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. determined that Alice Corp.'s claims to methods were ineligible because "the claims at issue amount to 'nothing significantly more' than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer." The present claims amount to nothing significant more that an instruction to apply the identifying,  predicting, and selecting steps.


STEP 2A(2)
In addition, Applicant argues that claim 1 recites additional elements that individually or in combination integrate any purported judicial exception into a practical application of the exception. Applicant argues that each step in claim 1, individually or in combination, meaningfully integrates the claimed method to a practical application of selecting personalized neoantigens through the steps of generating, sequencing, identifying, predicting and selecting. Applicant argues that this transformation of predicted HLA binding affinities into a set of selected epitopes imposes a meaningful limit on the judicial exception. 
In response, it appears that Applicant is arguing that the practical application is using the mathematical algorithm to identify and predict the epitopes of the two or more different peptide sequences.  However, these steps recite judicial exceptions and would not be a practical application of the identifying, predicting and selecting steps.

STEP2B 
Applicant also argues that the instant claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant argues that assembling the entire set of process steps in the claimed method - generating, sequencing, identifying personal mutations, predicting, and selecting neoantigenic epitopes- was not a routine and conventional activity.
Applicant argues that as noted by Dr. Melief, the application takes an unbiased and systematic approach to identify all unique passenger mutations for use as targets for a personalized vaccine by using an "unbiased whole genome approach to select mutations in any expressed part of the genome irrespective of which gene the mutations were in." Applicant argues that according to Dr. Melief, the claimed method is personalized because: "(l) it is based on the mutations contained within the individual's cancer and therefore it is specific to an individual's cancer; and (2) it is based on the mutated peptides that are likely to be presented by the subject's individual HLA alleles." Applicant argues that by contrast, prior to the instant application, the field was focused on using only non-mutated tumor associated antigens and antigens with driver mutations for vaccines which were shared across many patients and so were 'off-the-shelf' products that could be extensively investigated using time consuming and laborious techniques such as competitive MHC binding assays prior to preparation. Applicant argues that as noted by Dr. Melief, the "cancer vaccines at the time generally exploited shared tumor antigens (such as differentiation antigens (e.g. prostate-specific
antigens or melanocyte antigens), over-expressed cancer testis antigens and viral antigens), whole cancer cell preparations or cancer-derived lysates containing undefined antigens." Applicant argues that according to Dr. Melief, the claimed method provided a new approach to cancer vaccines.
Applicant further argues that unlike the biased approaches, the claimed methods identify and select epitopes with passenger mutations carrying somatic mutations arising in the cancer of the subject, and thus overcome the issues of central tolerance for over-expressed antigens. Applicant argues that by comparative full genome sequencing of tumor and normal tissue from the same subject, the claimed methods
identify and select epitopes with passenger mutations within any given tumor that can be utilized, significantly expanding the number of targetable neoantigens over and above those resulting from only driver mutations. Applicant argues that according to Dr. Melief, the '791 application was the first attempt to systematically explore the approach to identify and target all mutation-derived neo-antigens in a single patient in a timely manner." 
Applicant also argues that  it was not well-understood, routine, and conventional to utilize validated HLA peptide-binding prediction algorithms as a way to identify and select mutations that are subject- and tumor-specific, and thus unique to that patient. Applicant argues that for selection of personal neoantigen candidates for personal
cancer vaccines they recognized that combining whole genome or exome sequencing
to consider peptides with passenger mutations and HLA binding affinities predicted using a HLA peptide-binding prediction algorithm could meaningfully and quickly provide a way to filter through a large number of peptides with an HLA molecule and correlate the strength of those interactions with the sequences of the peptides as a means to unbiasedly identify and select neoantigenic mutations. According to Dr. Melief, "the '791 application which takes an unbiased and systematic approach to identify all unique passenger mutations for use as targets for a personalized vaccine."  Applicant argues that their methods permit one to successfully identify cancer-specific peptides unbiasedly and that are predicted to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM.
Applicant’s arguments have been considered but is not persuasive.  The selection step would encompass a mental step, the selection of predicted epitopes could be done by merely reviewing the data mentally and mentally selecting the epitopes predicted to have the characteristics listed in the claims. Furthermore, the identifying, predicting, comparing and selecting steps involve an algorithm that would be considered a mathematical equation and thus directed to a  judicial exception and would not add additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. 
Applicant appears to argue that the parameters embedded within their algorithm amount to significantly more than the judicial exception. However, as discussed by the Court in Diehr, Flook and  Alice Corporation basic mathematical equations, which encompasses algorithms, are not patentable. Thus the parameters embedded within their algorithm would be directed to the judicial exception and could not amount to significantly more than the judicial exception. Furthermore, it appears that the algorithms used in the present invention, the NetMHC prediction algorithm (Nielsen et al. PLoS One. 2007, 2(8):e796) and IEDB predictive algorithm IEDB (Vita R et al. Nucleic Acids Res. 2010, 3 8 :D854-62) were known in the art (paragraph 191 of the specification).
The remaining steps of generating cancer cell nucleic acids from biological samples and sequencing the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing were well-understood, routine and conventional methods as described below. 



35 USC § 103(a) rejections maintained 
The rejection of claims 1, 8, 13 and 16-20 under 35 U.S.C. 103(a) as being unpatentable over Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS, cited previously), Nielsen et al (PloS one 2:e796, 2007, IDS), Sjoblom et al (Science, 314:268-274, 2006, cited previously),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously) and Ley et al (Nature, 456:66-72, 2008, IDS, cited previously) in view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS, cited previously) Johnston et al (WO 2007/101227, published 7 September 2007, IDS, cited previously), Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS, cited previously) and Rammensee et al (US 2012/0082691, published 5 April 2012, effective filing date 14 December 2009, cited previously) and Chiang et al (US 20060008468 published 12 January 2006, IDS, cited previously) are maintained.   
Parmiani teaches the identification of unique human tumor antigens and their use in tumor immunotherapy. Parmiani discloses a method for identifying such antigens that involves sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). 
Nielsen disclose using the NetMHCpan algorithm to determine the predicted IC50 values for several peptides binding with multiple HLA alleles (page 2; Figure 1).
It would have prima facie obvious to substitute Neilsen’s method of using NetMHCpan algorithm to determine the predicted IC50 values for several peptides binding with multiple HLA alleles for Parmiani’s method for selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor because both Parmini and Neilson disclosed methods for determining selection of peptides whose motifs are predicted to be presented by specific HLA alleles for use in development of vaccines.  
Sjoblom disclose a high-throughput identification of somatic mutations in cancer (page 268, 3rd column). Sjoblom identified somatic mutations in exomes from colorectal and breast cancer cell by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid sequences from non-cancer cells of the subject (page 268, 3rd column to page 269  3rd column).
Ley disclose the use of parallel sequencing to sequence the genomic DNA of tumor cells and normal cell to identify cancer-associated mutations (page 66, 1st column; page 67, 1st column to page 69 2nd column).
Wood disclose that of the 18,191 genes analyzed, 1718 had at least one nonsilent mutation in either a breast or colorectal cancer. (page 1109, 3rd column). Wood recites that any gene that was mutated in the tumor but not in normal tissue from the same patient was analyzed (page 1108, 1st column).Wood disclose that the mutations include single-base substitutions, substitutions with missense changes, alteration of splice sites and insertions, deletions or duplications (Id). Wood disclose that many of these cancer mutations were unique and not present in the tumors of other cancer patients (Figure 3.). 
Lennerz disclose that the tumor response of a patient with cancer was primarily driven by T cells that recognize mutated tumor antigens (page 16014, 2nd paragraph to page 16016, 2nd paragraph; Table 1).
One of ordinary skill in the art would have been motivated to combine Parmiani, Wood, Sjoblom, Ley and Lennerz because they all disclose the presence of cancer-specific peptides comprising neo-epitopes in cancer cells.  Lennerz disclose that tumor responses to tumor was primarily driven by T cells that recognize mutated tumor antigens indicating the importance of these mutated tumor antigens in generating vaccines. Ley and Sjoblom disclose the feasibility of sequencing the whole genome of individual tumor cells and normal cells and selecting mutated peptides. Wood discloses the prevalence of subject-specific mutations in tumor cells compared to normal cells.  It would have been prima facie obvious to combine the large scale sequencing of tumor cells in Ley, Sjoblom and Wood to identify subject and tumor specific mutations to Parmiani and Nielsen’s disclosure of the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis; selecting at least two epitopes predicted in (b) based on the HLA peptide binding analysis and making a composition of the selected peptides to the subject.
Neither Parmiani, Nielsen, Ley, Sjoblom, Wood nor Lennerz disclose identifying subject-specific peptides with neo-epitopes, wherein each neo-epitope binds to a HLA protein of the subject with an IC50 less than 150 nM according to a validated HLA-peptide-binding prediction algorithm, wherein each of the at least two cancer neoantigen peptides has a length of from 8-12 amino acids.
Johnston disclose a method for administering novopeptides having at least 8, 9 or 10 amino acids to cancer patients (page 6, lines 12-18). Johnston disclose that includes one or more point mutations in a nucleic acid sequence from a non-cancerous reference sequence from the organism (page 6, line 21 to page 7, line 2).  Johnston discloses that vaccine candidate novopeptides can be assessed for likely ability to be displayed by given HLA types using algorithms known to those having ordinary skill in the art (page 18, lines 1-3). Johnston further disclose that tumor specific novopeptides have a great advantage over self-tumor antigens as cancer vaccines since they avoid the problems of autoimmunity and systemic tolerance (page 37 lines 13-22). Johnson further disclose that in mouse models tumor specific novopeptides have been shown to generate high-avidity T cell responses more readily than self-tumor antigens (Id). Johnson disclose that testing in a melanoma mouse model confirms that novopeptides are effective therapeutic and prophylactic vaccines (page 8, lines 2-4). Johnston disclose novopeptides that induced CTLs which killed MHC-matched tumor cells (page 4, lines 16-21; Figure 9; page 12, lines 3-22; page 20, lines 13-18; page 87, lines )9-25
One of ordinary skill in the art would have been motivated to apply Johnston’s disclosure of novopeptides having lengths of 8-10 amino acids to Parmiani, Nielsen, Ley, Wood, Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Johnston both disclose the advantages of administering novo-peptides to cancer peptides. In addition, both Nielsen and Johnston disclose using algorithms to determine the predicted IC50 values for several peptides binding with multiple HLA alleles.
Sette teaches utilization of quantitative assays to measure the binding of antigenic peptides to MHC class I molecules and disclose that binding affinities of peptides to class I molecules of 50 nM or less were preferable (Abstract; page 814, 2nd paragraph to page 818, 2nd  paragraph). Sette disclose that an affinity threshold of approximately 500 nM determines the capacity of a peptide epitope to elicit a CTL response (Id). Sette disclosed that immunogenicity of the peptides correlated with the binding affinity of the peptides with the MHC molecule (Id). Sette disclose that their data have important practical implications from the point of view of peptide-based CTL vaccine development, because they illustrate how quantitative binding assays can be used to rapidly select peptide epitopes that have a high likelihood of being immunogenic for CTL responses (page 820, 1st column).
One of ordinary skill in the art would have been motivated to apply Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 50 nM or less to Parmiani, Nielsen, Ley, Sjoblom, Wood and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because Sette disclose that epitopes that bind to MHC class I molecules with high affinities have a higher likelihood of being immunogenic for CTL responses.
It would have been prima facie obvious to combine Parmiani, Nielsen, Ley, Sjoblom, Wood and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation and administering a composition of the peptides with  Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 50 nM or less and Johnston’s  disclosure of novopeptides having lengths of 8-50 amino acids to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide  sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by a validated HLA-peptide-binding algorithm; selecting the plurality of epitopes predicted in (iv) based on the HLA peptide binding analysis, wherein at least
two of the epitopes of the plurality selected bind to a protein encoded by an HLA
allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm, and making the plurality of peptide sequences.
Rammensee disclose methods of identifying epitopes for making compositions of up to 20 cancer immunotherapeutic peptides (paragraphs 8, 73, 85-91, 143). 
Chiang teaches an immunogenic composition capable of eliciting tumor specific T cell responses of four or more peptide after assaying the patient's tumor tissue for two or more tumor associated antigens (paragraph 13).
One of skill in the art would have been motivated to apply Rammensee and Chiang’s immunogenic compositions capable of eliciting tumor specific T cell responses of four or more peptides to Parmiani, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Chiang disclose the advantages of administering subject-specific peptide to treat cancer, while Rammensee disclose the advantages of administering cancer specific peptides. It would have been prima facie obvious to combine Parmiani, Nielsen, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation with Rammensee and Chiang’s immunogenic composition capable of eliciting tumor specific T cell responses to four or more peptides to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by a validated HLA-peptide-binding algorithm; selecting the plurality of epitopes predicted in (iv) based on the HLA peptide binding analysis, wherein at least
two of the epitopes of the plurality selected bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm, and making the plurality of peptide sequences.
	A person of ordinary skill in the art given the teachings of Parmiani, Nielsen, Sjoblom, Wood, Ley, Lennerz, Johnston, Sette, Rammensee and Chiang, would have been able to identify, select and make subject and cancer-specific peptides after sequencing the genomic or exomic nucleic acid from a tumor cell.

A.
Applicant argues that in contrast to the biased approaches, the clamed method is an unbiased approach that is "personalized because it is based on mutations within a patient's tumor and predominantly unique to that patient's tumor, and is also based on identifying which of those mutations will be presented by the patient's specific HLA class 1 molecules. Applicant’s argue that for the first time, it is possible in a very efficient and rapid manner to identify neo-epitopes in an individual patient's cancer and match these to the patient's HLA class 1 types in a manner that would select for peptides that were likely to be immunogenic. Applicant argues that in Dr. Melief's opinion, the "methodology of the '791 application enabled a whole range of new and individual cancer targets to be used in therapy as there was no longer a requirement for the target to be shared by other patients. Applicant argues that Dr. Melief states that: "each of the individual steps in claim 1 are but one aspect of the entire methodology that the inventors have utilized in making it possible for the first time in a systematic fashion to identify neo-epitopes with a high likelihood of immunogenicity, leading to a streamlined approach for providing a personalized vaccine in the required timely manner.
	Applicant’s arguments have been considered but are not persuasive. Sjoblom, Wood, Ley all disclose massive screening methods for identifying patient-specific somatic mutations in cancer. Ley disclose whole genome sequencing. Wood disclose that most mutations were specific to a particular patient. Sjoblom identified somatic mutations in nucleic acids encoding expressed proteins by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid sequences from non-cancer cells of the subject (page 268, 3rd column to page 269  3rd column). Parmiani discloses a method for identifying such antigens that involves sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). Thus, it was obvious to generate cancer cell nucleic acids from a first biological sample comprising cancer cells obtained from a subject and generate non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject and sequence the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing, thereby obtaining a first plurality of nucleic acid sequences comprising cancer cell nucleic acid sequences; and sequencing the non-cancer cell nucleic acids by whole genome sequencing or whole exome sequencing, thereby obtaining a second plurality of nucleic acid sequences comprising non-cancer cell nucleic acid sequences and further identifying cancer specific nucleic acid sequences encoding two or more peptide sequences expressed by cancer cells.
	Furthermore, given that the NetMHC prediction algorithm and other algorithms known to predict binding of peptides to a specific HLA were known in the art it would have been obvious to predict which epitopes of the different peptide sequences would form a complex with the HLA alleles of same subject and select the predicted epitopes that bind to the HLA allele subject with a predicted IC50 of less than 150nM.

In response to Applicant’s argument  that for the first time, it is possible in a very efficient and rapid manner to identify neo-epitopes in an individual patient's cancer and match these to the patient's HLA class 1 types in a manner that would select for peptides that were likely to be immunogenic, The Specification disclose that of the 17 candidate peptides of one patient T cell responses were detected to one peptide.  Thus, it appears as if 5% of the identified and predicted peptides are immunogenic. The NetMHC prediction algorithm would only identify peptides that are likely to bind to the particular patient’s HLA molecule, not whether a peptide would be immunogenic. By selecting a peptide with a predicted IC50 of less than 150nM one could narrow down the number of peptides to ones that are more likely to be immunogenic. However, peptides with a predicted IC50 of less than 150nM were already known in the art to be more likely immunogenic.

B.
Applicant argues that the Examiner has used improper hindsight reconstruction in the alleged finding of obviousness and the amended claims are non-obvious over the cited references. Applicant argues that as noted in by Dr. Melief, prior to 2010, "the field was very much focused on shared tumor antigens as it just wasn't yet considered feasible to take the approach of the present application. Applicant argues that as noted by Dr. Melief, the importance of neo-antigens and their potential uses in cancer immunotherapy was not appreciated until 2015-2017, 5-7 years after the filing date of the '791 application. Applicant argues that Dr. Melief  states that from my knowledge, the '791 application was the first attempt to systematically explore the approach to identify and target all mutation-derived neo-antigens in a single patient in a timely manner.
	In response, it is noted that Parmiani discloses a method for identifying such antigens that involves sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). Thus, Parmiani discloses a blueprint for the present invention.
Furthermore, Ley, Sjoblom, Wood disclose methods for generating cancer cell nucleic acids from a biological sample comprising cancer cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject; (ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing and (iii) identifying a plurality of cancer specific nucleic acid sequences from the first plurality of nucleic acid sequences that are specific to the cancer cells and that do not include nucleic acid sequences from the second plurality of nucleic acid sequences. Wood disclose that most mutations were subject specific. Parmiani, Johnston and Nielsen disclose (iv) predicting or measuring which epitopes of the two or more different peptide sequences form a complex with the one or more proteins encoded by the one or more HLA alleles of the same subject by a validated HLA-peptide binding prediction algorithm; and (v) selecting the plurality of epitopes predicted in (iv). Sette and Nielsen disclose epitopes that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm. 
	Thus, the blueprint for the present invention was known in the art, the methods for generating cancer cell nucleic acids from biological samples and sequencing the nucleic acids by whole genome sequencing were known in the art and the methods for identifying and selecting subject and cancer cell-specific peptides using a prediction algorithm were known in the art. 
Furthermore, as discussed previously, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, there is ample motivation to combine the references independent of the inherent feature.


C.
Applicant argues the present invention involves recognition of a problem and successfully solves that problem. Applicant argues that according to Dr. Melief, the problem faced by the field was much larger than simply finding new cancer targets that may be useful in inducing a tumor-specific immune response. Therefore, a new approach to cancer vaccination was needed.
	In response, it is noted that the present claims are not drawn to a method for inducing a tumor-specific immune response. Furthermore, as discussed above, it appears as if 5% of the identified and predicted peptides were immunogenic. As discussed previously, the blueprint for the present invention was known in the art, the methods for generating cancer cell nucleic acids from biological samples and sequencing the nucleic acids by whole genome sequencing were known in the art and the methods for identifying and selecting subject and cancer cell-specific peptides using a prediction algorithm were known in the art.

D.
Applicant argues that none of the cited references, alone or in combination, render obvious the claimed method. Applicant argues that according to Dr. Melief: "Parmiani does not however in my opinion disclose the method described and claimed in the '791 application but rather focuses on common or driver mutations. Parmiani
describes that the field had largely been focusing on shared self-antigens and that the unique antigens had been ignored to date.49  Applicant argues that Melief notes that a passage at page 1976 of Parmiani acknowledges the technical difficulties of the personalized approach in identifying antigens and preparing an immunotherapy or vaccine based on these antigens in the time frames required for effective treatment
patients. Applicant argue that according to Dr. Melief, this is a "laborious and highly empirical approach and one that can be contrasted with the approach taken in the present application, which avoids the need to directly determine immunogenicity in this way by requiring the antigens to have a threshold binding or prediction of binding to a class I HLA allele having an IC50 of <150 nM.
	In response, as previously discussed, the claims are drawn to a method of identifying predicting and selecting epitopes not a method of preparing an immunogenic composition and administering the immunogenic composition. Furthermore, using the prediction algorithms with a threshold binding or prediction of binding to a class I HLA allele having an IC50 of <150 nM appears to only select a small portion (5%) of epitopes which are immunogenic. Furthermore, the prediction algorithm, NetMHC, was already being used to predict epitopes and it was already known that epitopes predicted to bind to a class I HLA allele having an IC50 of <150 nM was more likely to induce a CTL response than epitopes with a IC50 of >150 nM.

In response to Applicant’s argument that according to Dr. Melief: "Parmiani does not however in my opinion disclose the method described and claimed in the 'present application but rather focuses on common or driver mutations, the specification discloses that the recurrent mutations (especially the most frequent ones: SF3B 1, TP53, MYD88 and ATM) are predicted to be driver mutations that are essential for tumor development or progression (paragraph 195). The Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (ID). Thus, Applicant’s own Specification advocates for the use of driver mutations in a cancer vaccine.

In response to Applicant’s argues that Parmiani acknowledges the technical difficulties of the personalized approach in identifying antigens and preparing an immunotherapy or vaccine based on these antigens in the time frames required for effective treatment patients, the present claims do not recite preparing an immunotherapy or vaccine based on these antigens in the time frames required for effective treatment patients.

D.
Applicant argues that none of Nielsen, Sfoblom, Wood, Ley, Lennerz. Johnston, Sette, Rammensee, Chiang, and Hoon, individually or in any combination, remedy the deficiencies of the teachings of Parmiani method.
Applicant argues that Nielsen describes the development of a bioinformatics method drawn from a database of known peptide-HLA-1 interactions, specifically 37,384 unique peptide interactions covering 24 HLA-A alleles and 18 HLA-B alleles. Sjoblom was seeking to identify mutations in cancers to identify important genes that contribute to the neoplastic process. Applicant argues Sjoblom does not utilize whole genome sequencing, but rather cumbersome and laborious methodology techniques to
analyze "13,023 genes in 11 breast and 11 colorectal cancers" to reveal "that individual tumors accumulate an average of 90 mutant genes but that only a subset of these contribute to the neoplastic process. Applicant argues that in Dr. Melief opinion, Sjoblom confirms that in 2006 that DNA sequencing was not at the level of convenient whole genome sequencing and had to be laboriously performed with primers. Applicant argues that by no means would that same methodology be useful for personalized neo-epitope
vaccine preparation in any reasonable amount of time.
Applicant argues that Wood concentrates on identification of breast and colorectal cancer mutations that would be more common among patients with the same pathology, and such mutations were considered by molecular biologists as drivers of tumor development and progression. Applicant’s argues that as noted by Dr. Melief:
"while these kinds of driver mutations were known at the relevant time, in my experience they were not specifically targeted by immunotherapies such as vaccination, and were not identified and targeted by the kind of methodology developed by the present application. Applicant argues that by focusing on drivers, Wood ultimately fails to provide a feasible, rapid and systematic method to identify all mutation derived neo-epitopes, as in the invention described and claimed in the present application.
	In addition, Applicant argues that according to Dr. Melief, Ley merely describes a sequencing platform, which is a tool for cancer mutation research. Notably, Ley states on page 71 that "we have successfully used a next-generation whole-genome sequencing approach to identify new candidate genes that may be relevant for AML pathogenesis." Applicant argues that this statement further supports that although particular mutations had been identified that would be more common among patients with the same pathology, such mutations were considered by molecular biologists as drivers of tumor development and progression. Applicant argues that these were
not typically utilized to induce an immune response to treat cancer. Applicant argues that while these kinds of driver mutations were known at the relevant time, they
were not specifically targeted by immunotherapies such as vaccination, and were not
identified and targeted by the kind of methodology developed by the present
application.
	Applicant also argues that Lennerz discusses that current T cell based techniques for the identification of new antigens rely on the availability of clonal T cells. As Lennerz went to great lengths to identify the sequence recognized by T cells,
cultured with great effort, of a single long surviving melanoma patient but even then,
the authors didn't indicate or suggest that the sequencing could be used for
personalized vaccine development against the neo-epitope. Applicant argues that the time elapsed in performing the laborious research in this patient clearly did not allow
development and application of a personalized vaccine based on this research.
	Applicant argues that according to Dr. Melief, "Johnston discloses novopeptide candidates that were identified by bioinformatic analysis of frame shifts by comparing sequences obtained from tumor and normal EST library databases.
	Applicant  argues that according to Dr. Melief, "Sette teaches a method for quantitative analysis of HLA: peptide binding, developed utilizing EBV transformed B cell lines capable of binding exogenously added peptide and peptides that have previously been described to bind to various HLA alleles or based on amino acid sequence analysis of HLA-bound peptides. Dr. Melief concludes by stating:
Sette only utilizes HLA-A alleles, and thus is a long way from the very precise
methodology that defines the predictions, validations, vaccine preparative steps and
selection methods of all binding peptides (to all available HLA molecules) described
and claimed in the '791 application. Applicant argues that the HLA binding is just one aspect of the entire methodology that the inventors have utilized in making it possible for the first time in a systematic fashion to identify neo-epitopes with a high likelihood of immunogenicity, leading to a streamlined approach for providing a personalized vaccine
	Applicant argues that Rammensee, by focusing on tumor associated antigens that occur in multiple tumor types across a population, ultimately fails to provide a feasible, rapid and systematic method to identify all mutation derived neo-epitopes, as in the invention described and claimed in the present application. Applicant further argues that  Rammensee teaches peptides comprising tumor associated antigens provided in an HLA-binding peptide cocktail to test in patients with biochemical relapse. Tumor associated antigens are self-antigens different from the patient specific neo-epitopes of the present invention.
	Applicant argues that Dr. Melief states: the techniques discussed in Chiang to identify antigens are not particularly systematic, and will identify many self-peptides that are not mutated.
Applicant’s arguments have been considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not specifically pointed out which limitation is not present in the cited art nor why one of skill in the art would have not been motivated to combine the cited art.
Applicant has not pointed to any limitation in the present claims that was not described the prior art, nor any reason why the motivation to combine the different art references. As discussed previously, Parmiani teaches the identification of unique human tumor antigens involving sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor. 
Ley, Sjoblom, Wood disclose methods for generating cancer cell nucleic acids from a biological sample comprising cancer cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject; (ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing and (iii) identifying a plurality of cancer specific nucleic acid sequences from the first
plurality of nucleic acid sequences that are specific to the cancer cells and that do not
include nucleic acid sequences from the second plurality of nucleic acid sequences. The methods used in the specification for whole genomic sequencing are not listed in the specification and thus the fact that the methodologies for whole genome sequencing used by Sjoblom, Ley and Wood are different from that in the specification is not relevant for the analysis used in the rejections for obviousness. Furthermore, as the specification points out the methods used for whole genomic DNA sequencing as described in the specification was known in the art (Gnirke et al., Nat Biotechnol. 2009, 27(2): 182-9).
In addition, neither Ley, Sjoblom, Wood disclose that only driver mutations are relevant for immunotherapies such as vaccination. In fact, Wood disclose that any mutation identified in an individual cancer, whether driver or passenger, can be used as an exquisitely specific biomarker to guide patient management (page 1113, 1st column). Wood disclose that many of these cancer mutations were unique and not present in the tumors of other cancer patients (Figure 3.). Using algorithms such as the one described in Nielsen, nucleic acid sequences comprising mutations such as those described in Wood, one of skill in the art would have been able to identify, select and make subject and cancer-specific peptides that would be based on rare mutations as well as more frequent mutations. It appears from Wood that there is a range in the frequency of mutations in tumors.
Furthermore, the present claims are not directed towards either the production or use of immunotherapy in patients.
 	Also, as discussed previously, the specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (paragraph 195). Thus, Applicant’s own specification advocates for the use of driver mutations in a cancer vaccine.
	Parmiani, Johnston and Nielsen disclose predicting or measuring which epitopes of the two or more different peptide sequences form a complex with the one or more proteins encoded by the one or more HLA alleles of the same subject by a validated HLA-peptide binding prediction algorithm; and selecting the plurality of epitopes predicted in (d), including the prediction algorithm used in the specification.
	Sette and Nielsen disclose epitopes that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm; 
In response to Applicant’s argument that neither Rammensee, Sette nor Chiang disclose neoantigenic peptides, Rammensee, Sette and Chiang have been cited to describe parameters of the peptides to be identified and selected. These parameters would be expected to be the same for neoantigenic peptides as well as non-neoantigenic peptides. Applicant does not describe any difference between the binding properties of a non-cancer-specific peptide to a specific HLA allele and the binding properties of a cancer-specific peptide to a specific HLA allele. In this regard, one of the validated HLA-peptide-binding prediction algorithms used in the Specification, NetMHC by Nielson, was developed using non-cancer-specific proteins. 
Thus, all the limitations of the present claims are present in the art and motivations to combine are described above. Applicant appears to argue why the art should not be combined or that some art teaches away from the present claims. However, it is not clear from Applicant’s arguments above why the motivation to combine the references stated above was not applicable.

In response to Applicant’s argument that Sette only utilizes HLA-A alleles, and thus is a long way from the very precise methodology that defines the predictions, validations, vaccine preparative steps and selection methods of all binding peptides (to all available HLA molecules) described and claimed in the '791 application, the claims recite predicting epitopes of the two or more different peptide sequences that form a complex with one or more proteins encoded by one or more HLA alleles of the same subject by a validated HLA-peptide-binding prediction algorithm. Thus, the claims do not require selection of neoantigenic peptides to all available HLA molecules nor the validation or preparation of neoantigenic vaccines. 
Sette describe why one of skill in the art would have selected peptides that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM. Based on Parmiani and Wood it would have been obvious to select neoantigenic peptides with a predicted IC50 of less than 150 nM to all HLA molecules present on the cancer cells. Furthermore, Applicant does not describe any difference between the binding properties of a non-cancer-specific peptide to a specific HLA allele and the binding properties of a cancer-specific peptide to a specific HLA allele.

In response to Applicant’s argument that the time elapsed in performing the laborious research in Lennerz’s current T cell based techniques for the identification of new antigens clearly did not allow development and application of a personalized vaccine based on this research, the present claims do not require the development and application of a personalized vaccine for multiple patients. Furthermore, the disclosure in Lennerz was used to demonstrate that the tumor response of a patient with cancer was primarily driven by T cells that recognize mutated tumor antigens. Thus, as discussed in Parmiani it would have been obvious to identify, predict and select neoantigenic peptides. 









Summary
Claims 1, 8, 13 and 16-20 stand rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                      /MARK HALVORSON/Primary Examiner, Art Unit 1642